Case: 1:16-cv-11715 Document #: 387 Filed: 11/05/19 Page 1 of 1 PageID #:7636

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

MiMedx Group, Inc.
                                Plaintiff,
v.                                                    Case No.: 1:16−cv−11715
                                                      Honorable Manish S. Shah
Michael Fox
                                Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, November 5, 2019:


       MINUTE entry before the Honorable Manish S. Shah: Pursuant to the stipulation
of dismissal [386], this case is dismissed with prejudice and with each party to bear its
own attorney's fees and costs. Civil case terminated. Notices mailed. (psm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
